Citation Nr: 0904852	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with residuals 
of a laminectomy at L5-S1, prior to July 11, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with residuals 
of a laminectomy at L5-S1, on and after July 11, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
demyelinating/axonal sensorimotor polyneuropathy of the right 
lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
demyelinating/axonal sensorimotor polyneuropathy of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied a rating 
greater than 10 percent for service-connected lumbar spine 
disability.

In a rating decision dated February 2006, the RO increased 
the evaluation for the service-connected lumbar spine 
disability to 20 percent disabling effective to the date of 
claim, October 31, 2005.  

In April 2008, the Board remanded this case for additional 
examination to determine the nature of the Veteran's 
neuropathy of the lower extremities, which was deemed part 
and parcel of the claim on appeal based upon the criteria for 
evaluating intervertebral disc syndrome (IVDS) under 
Diagnostic Code (DC) 5243.

In a September 2008 rating decision, the RO increased the 
evaluation for the Veteran's lumbar spine disability to 40 
percent disabling, effective July 11, 2008.  The RO also 
granted separate service-connected ratings of 10 percent each 
for neuropathy of the left and right lower extremities, 
effective from October 31, 2005.

The Board has rephrased the issues on the title page to 
reflect that staged ratings are in effect, and that the 
orthopedic and neurologic manifestations of the service-
connected lumbar spine disability have been separately rated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal was before the Board in April 2008, at which time 
the Board ordered VA neurological examination of the Veteran 
which included an electromyography (EMG) study.

A VA neurological examination was conducted on July 11, 2008.  
The Veteran was found to have normal muscle tone and strength 
in the lower extremities.  However, the examiner also 
described the Veteran as having severe weakness and 
unsteadiness when walking due to neurologic motor 
involvement.

On July 24, 2008, the Veteran reported for an EMG study.  The 
Veteran completed the nerve conduction velocity portion of 
the study, but did not complete the needle EMG portion of the 
examination.  The Veteran was to return for completion of the 
study, but apparently did not return.

The July 2008 VA examination report raises more questions 
than answered.  The overall record is unclear as to whether 
the Veteran's gait unsteadiness, otherwise referred to as 
ataxia in the previous June 2007 VA examination, is of 
service-connected origin.  Furthermore, the Board now 
requires clarification as to whether the Veteran's claimed 
bladder incontinence, bowel incontinence and erectile 
dysfunction reported at the July 2008 VA neurologic 
examination represents a chronic neurologic manifestation of 
IVDS.  As such, the claim is remanded for additional VA 
examination.

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court held that 
notice complying with section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In light of the Court's decision in 
Vazquez-Flores and the guidance contained in VBA Fast Letter 
08-16, the Board will order corrective notice.

Finally, the Veteran receives disability benefits from the 
Social Security Administration (SSA), apparently for quite a 
long time.  The Board wishes to avoid any potential for 
another remand based the possible relevance of these records, 
and will also order that SSA records be associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on his 
lumbar spine increased rating claim consistent 
with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) and the guidance set forth in 
VBA Fast Letter 08-16.  In particular, the Veteran 
should be advised as follows:

	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his lumbar spine disability 
with bilateral lower extremity 
neuropathy and the effect that worsening 
has on his employment and daily life; 
and

	b) notice of the schedular criteria for 
evaluating lumbar spine disabilities 
under the General Rating Formula for 
Diseases and Injuries of the Spine, the 
Formula for Rating IVDS Based on 
Incapacitating Episodes, and evaluating 
a sciatic nerve disability under DC 
8520.

2.  Obtain the Veteran's clinical records of treatment 
within the Texas VA Healthcare System since November 
2005.

3.  Obtain the Veteran's SSA records, including 
all medical records which formed the basis of any 
decision rendered.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

4.  Schedule the Veteran for neurologic 
examination to determine the current nature and 
severity of the chronic neurologic manifestations 
of his thoracolumbar spine disability.  The 
examiner should be requested to perform any and 
all tests necessary and the results should be 
included in the examination report.  The partial 
EMG study conducted in July 2008 should be 
completed, unless medically contraindicated.  

The neurologist should be provided the claims 
folder and be requested to specifically review 
the potential etiologies for the Veteran's 
ataxia, bladder incontinence, bowel incontinence 
and erectile dysfunction.  The neurologist should 
be requested to provide findings and opinion on 
the following questions:

	a) identify all chronic neurologic 
manifestations of the Veteran's service-
connected thoracolumbar spine disability, 
including whether the Veteran's ataxia, 
bladder incontinence, bowel incontinence 
and/or erectile dysfunction are attributable 
to the Veteran's service-connected 
thoracolumbar spine disability;

	b) express the level of severity (i.e., 
slight, moderate, moderately severe, 
severe) of the Veteran's motor dysfunction 
of the right and left lower extremities 
attributable to service-connected 
thoracolumbar spine disability and 
delineate, if possible, any motor 
impairment or dysfunction of the lower 
extremities attributable to a non service-
connected origin.

5.  Upon completion of the above, readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of the 
case (SSOC) and allowed an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

